            Case 3:20-cv-00917-HZ         Document 138              Filed 07/17/20   Page 1 of 2




    J. SCOTT MOEDE, OSB 934816
    Chief Deputy City Attorney
    scott.moede@portlandoregon.gov
    NAOMI SHEFFIELD, OSB 170601
    Deputy City Attorney
    naomi.sheffield@portlandoregon.gov
    ROBERT YAMACHIKA, OSB 065560
    Senior Deputy City Attorney
    rob.yamachika@portlandoregon.gov
    Portland City Attorney’s Office
    1221 SW 4th Ave., Rm. 430
    Portland, OR 97204
    Telephone: (503) 823-4047
    Facsimile: (503) 823-3089
    Of Attorneys for Defendant City of Portland


                               UNITED STATES DISTRICT COURT

                                      DISTRICT OF OREGON

                                       PORTLAND DIVISION


    DON’T SHOOT PORTLAND, a nonprofit                     3:20-cv-00917-HZ
    corporation, in its individual capacity,
    NICHOLAS J. ROBERTS, in an individual
    capacity and on behalf of themselves and all          DEFENDANT CITY OF PORTLAND’S
    others similarly situated, MICHELLE                   MOTION FOR EXTENSION OF TIME
    “MISHA” BELDEN, in an individual capacity             TO RESPOND TO PLAINTIFFS’
    and on behalf of themselves and all others            SUPPLEMENTAL MEMORANDUM IN
    similarly situated, ALEXANDRA JOHNSON,                SUPPORT OF THEIR MOTION FOR
    in an individual capacity and on behalf of            FINDING OF CONTEMPT AND FOR
    themselves and all others similarly situated,         SANCTIONS

                  PLAINTIFFS,

           v.

    CITY OF PORTLAND, a municipal
    corporation, and MULTNOMAH COUNTY, a
    political subdivision of the State,

                  DEFENDANTS.



           Pursuant to Rule 6(b) of the Federal Rules of Civil Procedure, defendant City of Portland

    hereby moves the Court for an order allowing an extension of time in which to file a response to

Page 1 –   DEFENDANT CITY OF PORTLAND’S MOTION FOR EXTENSION OF TIME

                                        PORTLAND CITY ATTORNEY’S OFFICE
                                           1221 SW 4TH AVENUE, RM 430
                                            PORTLAND, OREGON 97204
                                                  (503) 823-4047
              Case 3:20-cv-00917-HZ        Document 138             Filed 07/17/20   Page 2 of 2




    Plaintiffs’ Supplemental Memorandum in support of their Motion for Finding of Contempt and

    for Sanctions (Docket 122) in this case. The parties have conferred regarding this motion and

    plaintiffs’ counsel does not object to this motion. Specifically, defendant City of Portland

    requests an extension to August 24, 2020, within which to file a response.

           The City submits the declaration of Naomi Sheffield filed herewith in support of this

    motion.

           Dated: July 17, 2020

                                                        Respectfully submitted,



                                                        /s/ Naomi Sheffield____________
                                                        J. SCOTT MOEDE, OSB 934816
                                                        Chief Deputy City Attorney
                                                        scott.moede@portlandoregon.gov
                                                        NAOMI SHEFFIELD, OSB 170601
                                                        Deputy City Attorney
                                                        naomi.sheffield@portlandoregon.gov
                                                        ROBERT YAMACHIKA, OSB 065560
                                                        Senior Deputy City Attorney
                                                        rob.yamachika@portlandoregon.gov
                                                        Portland City Attorney’s Office
                                                        1221 SW 4th Ave., Rm. 430
                                                        Portland, OR 97204
                                                        Telephone: (503) 823-4047
                                                        Facsimile: (503) 823-3089
                                                        Of Attorneys for Defendant City of Portland




Page 2 –   DEFENDANT CITY OF PORTLAND’S MOTION FOR EXTENSION OF TIME

                                        PORTLAND CITY ATTORNEY’S OFFICE
                                           1221 SW 4TH AVENUE, RM 430
                                            PORTLAND, OREGON 97204
                                                  (503) 823-4047
